El Juez Asociado Sr. Hernández,
emitió la opinión del Tribunal.
Con fecha dos de Enero de 1903, Don Pedro E. Ramírez promovió ante la Corte de Distrito de Mayagüez, con arreglo á las disposiciones de la Ley Hipotecaria y su Reglamento, procedimiento sumario en cobro de un eré--dito hipotecario ascendente á dos mil novecientos diez y nueve dollars diez centavos que gravaba una finca de la propiedad de Don José T. Rivera.
Sobre la finca hipotecada pesaba un embargo por ocho-cientos ochenta y cinco dollars treinta y un centavos á favor de la mercantil Hernández y Compañía, anotado en el Registro de la Propiedad con posterioridad ál crédito hipotecario de Ramírez, por lo que éste, en el escrito ini-cial del procedimiento de referencia, solicitó expresamen-te que á la vez que se requiriera de pago al deudor, se in-tentara la notificación del auto de requerimiento á la ex-presada sociedad, en la persona de D. José Antonio Her-nández ó de otro de los gestores de la misma, y habién-dolo acordado así el Tribunal de Mayagüez, se notificó en dos de Marzo del mismo año el áuto de requerimiento á Hernández con el carácter de gestor de Hernández y Compañía sin protesta alguna por su parte.
Más tarde, y dentro del misino procedimiento hipoteca-rio fueron anunciadas por medio de edictos publicados en la prensa local de Mayagüez dos subastas de la finca hipotecada,' la cual fue adjudicada en pago de su crédito á Ramírez, habiéndose notificado esa adjudicación á la sociedad Hernández y Compañía en la persona de D. José *100A. Fernández en concepto de representante de dicha so-ciedad.
Terminado el procedimiento sumario, la mercantil Fer-nández y Ca. estableció demanda ante la Corte de Distrito de Mayagíiez en 9 de Octubre de 1903 contra Don Pedro E. Ramírez, con súplica de que se declararan nulas las ac-tuaciones practicadas en el procedimiento sumario segui-do por Ramírez contra Rivera,-á contar desde el día en que debió intentarse con la sociedad Fernández y Ca., en su carácter de acreedor posterior, la notificación que pre-viene el artículo 171 del Reglamento para la ejecución do la Ley Hipotecaria, y en su consecuencia se retrotrajera, dicho procedimiento sumario á la fecha exprésada, por cuanto con anterioridad, ó sea desde 21 de Febrero de 1902, Don José Antonio Fernández había vendido por es-critura pública todo el haber social que le correspondía como socio de la mercantil- Fernández y Ca., sociedad en comandita, á los socios gestores de la misma Don Francisco Crestar y Don Damián Fernández, y por tanto no se había intentado con dicha sociedad la notificación de que se deja hecho mérito.
Don Pedro Ramírez se opuso á la demanda interpuesta y pidió se le absolviera de ella, alegando entre otras cosas, que la sociedad demandante carece de acción para recla-mar la nulidad pretendida, pues un tercero no tiene per-sonalidad loara pedir la nulidad de un procedimiento en el que no ha sido parte, y además el artículo 375 del Regla-mento para la ejecución de la Ley Hipotecaria sólo concede á los terceros que se crean perjudicados el derecho de pedir el resarcimiento de daños y perjuicios, en el su-puesto de que éstos existan y se justifiquen, lo que no su-cede en el caso de autos, ya por haberse intentado la noti-ficación de Fernández y Ca., ya, por ser éstos acreedores simples, siendo Ramírez acreedor hipotecario; que el ar-tículo 174 del Reglamento citado previene, en su último apartado, que cuando en las certificaciones del Registro *101de la Propiedad consten personas interesadas en las res-ponsabilidades que se hubieren inscrito después del de-recho del actor, el Juez mandará, á la vez que el requeri-miento de pago, que se intente la notificación del auto á dichas personas interesadas en sus domicilios, si en ellos fueren habidas, y, dada la letra de dicho precepto legal, es innegable que en el juicio sumario de que se trata se intentó la notificación del auto de requerimiento á Fer-nández y Oa., pues Ramírez en el escrito inicial de ese pro-cedimiento pidió que, á la vez que el requerimiento de pa-go, se intentara la notificación del auto á la expresada so-ciedad, en la persona de Don José A. Fernández ó de cual-quier otro de los gestores de la misma; que la notificación se hizo á Don José A. Fernández en la Secretaría del Tribunal de Mayagüez, para la cual Don José A. Fernández tenía el carácter de gestor de la sociedad Fernández y Oa., carácter que aceptó Fernández al firmar la notificación; que dentro "y fuera de Mayagüez era conocido Don José A. Fernández en las fechas en que se le notificó el auto de requerimiento y la adjudicación á Ramírez de los bienes subastados, como miembro de la Sociedad Fernández y Gomp. en la que por muchos años ha tenido el carácter de gestor, de liquidador y de comanditario, y últimamente el de acreedor, no siendo de extrañar, por tanto, que Ra-mírez solicitara la notificación del auto de requerimiento en los términos en que lo hizo, con tanto mayor motivo cuanto que si había alguna inexactitud en sus informes, ésta debió Ser subsanada por la Secretaría, por lo mismo que designó á Don José Fernández ó á otro cualquiera de los gestores de Fernández y Comp., para la notificación aludida; y que la primera subasta de la finca adjudicada fué anunciada por tres veces en cada uno de los periódi-cos locales de Mayagüez “La Voz de la Patria” y “El Co-rreo” y la segunda subasta también por tres veces en ca-da uno de los periódicos también locales de dicha ciudad, “La Bruja”’y “La Opinión,” . ; .
*102De las pruebas practicadas á instancias de ambas par-tes, aparece': 1. Que la notificación del auto de requeri-miento se' hizo en la Secretaría del Tribunal de Maya-güez, con fecha 2 de Marzo de 1903, á Don José A. Fer-nández, con el carácter de gestor de Fernández y Ca., sin protesta alguna por su parte. 2. Que los edictos anun-ciando la primera subasta fueron publicados en los pe-riódicos de Mayagüez ya mencionados. 3. Que la adju-dicación de los bienes subastados se notificó también á Don José A. Fernández. 4. Que Fernández por. escritu-ra pública de 2 de Enero de 1895 constituyó, con otros, la sociedad mercantil en comandita Fernández y Ca., siendo socios comanditarios de ella Don Ramón García Barre-ras 3^ I)on José A. Fernández, y gestores Don Francisco Crestar y Don Damián Fernández, con expresión de que los comanditarios podrían intervenir en todo tiempo en la buena marcha de los negocios, é indicar, en caso nece-sario, todo aquello que tienda á la buena marcha de la so-ciedad, estando la administración y gerencia de ella á cargo de los expresados gestores, y quedando los socios co-manditarios, García Barreras y Fernández, encargados, como ya lo estaban, de la liquidación de las extinguidas casas Barreras y Fernández y Fernández y Ca. 5. Que por otra escritura pública de 27 de Marzo de 1899, los he-rederos del finado Don Ramón García Barreras y Don Francisco Crestar, Don José A. Fernández y Don Da-mián Fernández acordaron la disolución de la sociedad Fernández y Ca., constituyéndose, por la misma escritu-ra, otra nueva en comandita, por Don José A. Fernández, Don Francisco Crestar y Don Damián Fernández, de los cuales los dos últimos serían socios gestores, el primero socio comanditario y los tres liquidadores de la extingui-da Fernández y Ca., pudiendo el socio comanditario Don José A. Fernández intervenir en la buena marcha de los negocios de la nueva sociedad é indicar en caso necesario todo aquello que tienda al progreso de la misma. 6. Que *103por otra escritura pública de 21 de Febrero de 1902 Don José A. Fernández vendió á Don Francisco Crestar y á Don Damián Fernández la participación que tenía en las liquidaciones de las disueltas sociedades y en la existente de Fernández y Ca. por precio de treinta mil dollars, de los cuales confesó haber recibido dos mil .dollars de manos de los compradores, quedando éstos obligados á pagarle los veinte y ocho mil dollars restantes en distintos plazos, á vencer el último en 1909. 7. Que la sociedad Fernán-dez y Comp. constituida en 21 de febrero de 1902, por Don Francisco Crestar y Don Damián Fernández no fue ins-crita en el Registro Mercantil. .8 Que en juicio verbal civil, seguido por Don Tomás Rivera contra Don José A. Fernández, hay copia de una carta dirigida por Fernán-dez al Rivera, en 30 de Mayo de 1903, y escrita en papel con membrete que dice: “Fernández y Comp., Suau 29. — Dirección tel egráfica: Fernández. — Mavagüez, P. ,R.” 9. Que examinados Don Pablo E. Medina, Oficial de Sala de la Corte de Mayagíiez, y Don José Antonio Caroli, Secretario del Juzgado Municipal de dicha Ciudad, el primero manifestó que encontrándose Fernán-dez en Secretaría practicó en su persona la notificación del auto de requerimiento, en la creencia de que Fernán-dez era socio gestor de la mercantil citada, en cuyo con-cepto firmó la notificación sin exponer nada en contrario, y el segundo, ó sea Caroli, dice que se personó en el esta-blecimiento de Fernández y Comp., para la notificación del auto de adjudicación, y encontrando al socio Don Da-mián Fernández, éste no quiso suscribir dicha notifica-ción, y manifestó á Caroli que esperase un poco hasta que llegase Don José A. Fernández, porque la carta orden de-cía que se hiciera la notificación á Don José A. Fernán-dez, ó á cualquiera otro de los gestores de Fernández y Ca., y habiendo llegado poco tiempo después Fernández, aceptó la notificación como gestor' de la mercantil citada, sin argüir nada en contrario. 10. Que al declarar los tes-*104tigos Don Pablo Eoig Torrellas, Director del periódico “La Bruja”, y Don Tomás Ramírez, empleado en.el pe-riódico “La Voz de la Patria”, aseguraron que Fernán-dez y Ca. eran suscritores de los expresados periódicos.
La Corte de Distrito de Mayagüez, por sentencia de 16 de-Febrero del año próximo pasado, absolvió de la deman-da á Don Pedro-'E. Ramírez, con las costas á cargo de Fer-nández y Ca:, y contra esa sentencia interpuso la parte de-mandante recurso de apelación que le fue admitido, ha-biendo comparecido ambas partes ante esta Corte Supre-ma y celebrádose la vista del recurso con la sola asisten-cia del Letrado de la parte recurrida.
Expuestos los hechos que resultan del juicio, pasemos ahora k examinar la cuestión legal sobre la nulidad del procedimiento sumario seguido por Don Pedro E. Ra-mírez contra Don José Y. Rivera en cobro de un crédito hipotecario.
El artículo 169 del Reglamento para la- ejecución de la Ley Hipotecaria prescribe que con el escrito inicial del procedimiento de apremio' se ha de presentar, entre otros documentos, certificación del Registrador de la Propie-dad de fecha posterior á la del vencimiento de la obliga-ción que declare no constar cancelado el gravamen hipo-tecario, ni hallarse pendiente de cancelación según' el Diario', cuya certificación también deberá contener copia literal de las inscripciones de cualesquiera otros censos, hipotecas y demás gravámenes á que estén afectos los bienes hipotecados, así como de las de trasmisión de; dichos bienes á favor de-terceros; y el artículo siguiente, en su apartado último, ordena que-cuando en'las certificacio-nes del Registrador de la Propiedad consten los domici-lios de las personas interesadas en las responsabilidades que se; hubieren inscrito después del derecho del actor,- el Juez mandará, á la vez qué el requerimiento de pago, que' se intente la notificación del auto' a dichas personas inte-resadas en'aquellos domicilios; si en ellos fueren habidas.
*105El objeto de la notificación del auto expresado es que las personas interesadas á que se lia hecho referencia, puedan concurrir á la subasta, si les conviniere, según así se desprende del segundo apartado del artículo 172 del mismo Reglamento.
El auto de requerimiento de pago respecto de Don José Y. Rivera fue notificado á Don José A. Fernández en con-cepto de gestor de la sociedad mercantil Fernández y Ca., y en tal concepto aceptó la notificación sin protesta algu-na contra la representación que se le atribuía.
Es cierto que en autos se ha justificado que Don José A. Fernández no era socio gestor de A. Fernández y Ca., pero esa circunstancia en el presente juicio no puede vi-ciar de nulidad el procedimiento de apremio seguido por Don Pedro E. Ramírez contra Don José Y. Rivera, pues Fernández, según los testimonios de escrituras públicas aportados á los autos, fué primero socio comanditario y luego acreedor de Fernández y Ca., y como socio comandi-tario, cuyo carácter tiene respecto de tercero por no haber sido inscrita en el Registro Mercantil la escritura de 21 de Febrero de 1902, que le convirtió en acreedor, estaba facultado para intervenir en la buena marcha de- los ne-gocios é indicar en caso necesario todo aquello que tendie-ra á la buena marcha de la sociedad, debiendo por tanto presumirse que Fernández hizo sabedor á Fernández y Ca. de la notificación que se le había hecho; y esa presun-ción se robustece más, si se considera que las relaciones de Fernández con Fernández y Ca., eran muy estrechas, como lo demuestra el hecho de usar, para escribir car-tas, papel con el membrete de dicha casa, y si se tiene en cuenta la circunstancia de encontrarse en ella cuando se le notificó el auto de adjudicación de los bienes subasta-dos, como gestor de Fernández y Ca., á cuya notificación prestó su conformidad Don Damián Fernández, socio gestor de la repetida sociedad, según se'desprende de la declaración de Don José Antonio Caroli. -
*106Aún más, la subasta se anunció en periódicos de que eran suseritores Fernández y Ca., y esa consideración, en relación con las anteriores expuestas, lleva al Juzgador al convencimiento legal de que Fernández y Ca. tenían co-nocimiento del auto de requerimiento de pago y de la su-basta de los bienes hipotecados á favor de Ramírez, y que si no concurrieron á la subasta fue porque no quisieron, ó no convino á sus intereses, y nunca porque ignoraran la existencia del procedimiento de apremio seguido contra bienes hipotecados á favor de Ramírez, y embargados, posteriormente, para pago de un crédito personal con-traído á favor de la referida sociedad.
Por las razones expuestas es de confirmarse la senten-cia que dictó la Corte de Distrito de Mayagüez en .16 de febrero del año próximo pasado, -por la que absolvió de la demanda á Don Pedro E. Ramírez, con las costas á Fernández y Ca., quienes deben ser condenados,- también, en las del presente recurso.

Confirmada.

Jueces concurrentes: Sres. Presidente, Quiñones, y Asociados Figueras, MacLeary y Wolf.